DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  “the pulse width modulation”, “the control signal”, and “the inrush of current” each lack antecedent basis. The examiner suggests “a pulse width modulation”, “a control signal”, and “an inrush of current”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites, “The high voltage electrical propulsion system architecture of claim, wherein”. It is unclear which particular claim 20 is intended to be dependent upon. For the purpose of applying art, the examiner is interpreting claim 20 as dependent upon claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (US 2020/0274375, hereinafter “Griffiths”) in view of Gonzales et al. (US 2017/0028857, hereinafter “Gonzales”).

Claim 1: Griffiths discloses a method of controlling fast charging (see [0650], which discusses the relevant DC charging as a “DC Fast Charger”) of at least one battery pack (“Battery” via “DC Charger”; see Fig.84) within a high voltage electrical propulsion system for an electric vehicle (see [0374]), comprising: 
identifying an operating condition of the electrical propulsion system (operating conditions shown in Figs.81-84), wherein the operating condition is one of charging mode (shown in Fig.84), wherein the at least one battery pack of the electrical propulsion system is being charged (see [0529]) and propulsion mode (shown in Fig.82, where current is provided to the “traction motor”), wherein power from the at least one battery pack is routed to electrical power components of the electrical propulsion system (“traction motor”; see Fig.82); 
when the electrical system is in charging mode (shown in Fig.84): 
actuating a first plurality of switches to a closed state (the charge contactors on +Charge and -Charge) and actuating a second plurality of switches to an open state (6502, which may be opened during charging; see [0529]) to initiate charging of the at least one battery pack (see [0529]); 
actuating the first plurality of switches to an open state and actuating the second plurality of switches to a closed state to terminate charging of the at least one battery pack and connect the at least one battery pack to power components of the electrical propulsion system (when not charging, and e.g. in propulsion mode, the charging contactors are opened while the relays 6502 and/or 7702 are closed; see Figs.81, 82) 
actuating the first plurality of switches to an open state and actuating the second plurality of switches to a closed state to terminate charging of the at least one battery pack and connect the at least one battery pack to power components of the electrical propulsion system (when not charging, and e.g. in propulsion mode, the charging contactors are opened while the relays 6502 and/or 7702 are closed; see Figs.81, 82) 

Although it is implied by Figs.81-84 that charging contactors are closed only while charging, and switches/contactors to traction motor drives are otherwise closed (see [0529], where 6502 “may be open, for example to isolate an inverter … form the circuit during charging operations”), Griffiths does not explicitly disclose opening the charging contactors/switches “when there is a request to terminate charging…” or “when there is no request to terminate charging … and the charging of the at least one battery pack is complete”. 

Gonzales discloses that when a BECM (44) receives notification that DC fast charging is complete, the DC charging contactor is opened (60). See [0033]. Gonzales further discloses that switches may be opened “in response to … state of charge in a given battery cell reaching a predetermined threshold” (see [0026]) or “in response to receiving a signal from the BCCM 38 indicative of a request to initiate or terminate a charging session” (see [0028]). One of ordinary skill in the art would have found such steps as suitable in determining when to terminate charging, i.e. in a condition when the battery is charged or a signal requesting termination is received. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have used a state of charge of the battery pack and a receiving of a request to terminate charging as suitable determinations in terminating the charging operation of Griffiths.
Claim 2: Griffiths discloses when the high voltage electrical propulsion system is in propulsion mode, actuating the first plurality of switches to an open state and actuating the second plurality of switches to a closed state to connect the at least one battery pack to power components of the electrical propulsion system (see Fig.82 and [0527], where relays 6502 are closed during propulsion and [0529], where charging contactors are implied as closed only during charging operations).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Gonzales as applied to claim 2 above, and further in view of Hiroe et al. (US 2019/0199108, hereinafter “Hiroe”).

Griffiths and Gonzales disclose the limitations of claims 1 and 2, as discussed above. Additionally, Griffiths and Gonzales disclose wherein the at least one battery pack includes a first battery pack (“Battery” of Fig.84 of Griffiths) improving charging efficiency. See [0011]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the two battery pack structure of Hiroe as the battery of Griffiths and Gonzales in order to have allowed for a series connection, reduced charging current, and improved charging efficiency.

Allowable Subject Matter
Claims 15-19 are allowed.
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claim 4, the prior art does not disclose “wherein charging the first and second battery packs in the first charging mode includes actuating a first plurality of switches to a closed state and actuating a second plurality of switches to an open state to initiate the first charging mode of the first and second battery packs; and terminating the first charging mode includes actuating all of the first and second plurality of switches to the open state to terminate the first charging mode”. With regard to claim 15, the prior art does not disclose “wherein, at least one of the at least one switch is a solid-state switch in functional engagement with a current sensor, the solid- state switch and the current sensor adapted to precisely limit a fault current of the solid-state switch, the solid-state switch further adapted to allow ramping of the pulse width modulation (PWM) duty cycle of the control signal to limit the inrush of current when the at least one battery pack is initially connected to a load with capacitive input”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849